DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “body” or “unit” in the present application, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “support body” which supports the bag bundle from below, the “holding unit” which holds the bag bundle, and the “transfer drive unit” which moves the holding unit in a conveyance direction, wherein the transfer drive unit moves the holding unit in the conveyance direction in a state where the bag bundle is supported from below by the support body and is held by the holding unit, in such a manner that the bag bundle is conveyed in the conveyance direction in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	It is recognized that method claim 18 also uses the terms “support body”, “holding unit”, and “transfer device”. However, claim 18 does not couple these terms with functional language in the same way as apparatus claims 1-17 and as such the terms in claim 18 are not interpreted in the same fashion as they are in claims 1-17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Prakken (US 5,460,481).
 	Prakken shows bag bundle conveyance apparatus that conveys a bag bundle including a plurality of bags. In operation, the apparatus causes a support body 2 to support the bag bundle from below and causes a holding unit 9 to hold the bag bundle from a rear side of the bag bundle relative to a direction of conveyance. It is recognized that the holding unit does not hold both sides of the bag bundle in the fashion of the holding unit described in the specification of the present invention. However, the holding unit 9 does hold the bundle with the bags upright on the support body and as such it may be said to hold the bag bundle in the absence of any further limitations specifying how the holding unit holds the bag bundle.  The holding unit moves in a conveyance direction in a state where the bag bundle is supported from below by the support body 2 and in which the bag bundle is held by the holding unit in such a manner that the bag bundle is conveyed in the conveyance direction. As described above, Prakken operates with all the steps required by claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aronsson et al. (US 8,113,335).
	Aronsson shows a bag bundle conveyance apparatus that conveys a bag bundle 3 including a plurality of bags 2. In operation, the apparatus causes a support body 9 and/or 42 to support the bag bundle from below and causes a holding unit 46 or 50 to hold the bag bundle respectively from a front or a rear side of the bag bundle relative to a direction of conveyance. It is recognized that the holding units 46 or 50 do not hold both sides of the bag bundle in the fashion of the holding unit described in the specification of the present invention. However, the holding units 46 and 50 hold the bundles as the support body 9 and/or 42 slides thereunder and as such it may be said to hold the bag bundle in the absence of any further limitations specifying how the holding unit holds the bag bundle.  The holding unit moves in a conveyance direction in a state where the bag bundle is supported from below by the support body 2 and in which the bag bundle is held by the holding unit in such a manner that the bag bundle is conveyed in the conveyance direction. As described above, Aronsson operates with all the steps required by claim 18.
	In regard to the requirement of the claim that bag bundles are conveyed, it should be noted that Aronsson discusses using the apparatus to convey packages 2 that may be in the form of sheet packaging material filled with pourable food product or by a number of packets held together by packing material such as plastic film or by other types of packing containers (see column 3, lines 20-30).  The various types of packages discussed would be understood by one of ordinary skill in the art before the effective filing date of the present application to include bags formed into bundles 3 held together by packing material. Furthermore, even assuming for the sake of argument that the above noted discussion would not suggest to one of ordinary skill in the art that the packages 2 may be bags, it does suggest that the packages may be formed as many other types of packaging containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the apparatus of Aronsson to convey bags as bags are commonly used as packaging containers. 
Claims 18 is rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hunter et al. (US 8,113,335).
 	Hunter shows bag bundle conveyance apparatus that conveys a bag bundle including a plurality of bags 32 (see figures 11-13 and column 6, lines 10-20 stating that more than one bag may be can be fed into the space between platens). In operation, the apparatus causes a support body 56/104/108 to support the bag bundle from below and causes a holding unit formed by adjacent platens 20/22/28/30 that are adjacent in the upstream and downstream direction of belts 12/14 to hold the bag bundle. The holding unit moves in a conveyance direction in a state where the bag bundle is supported from below by the support body 56/104/108 and in which the bag bundle is held by the holding unit in such a manner that the bag bundle is conveyed in the conveyance direction. As described above, Hunter operates with all the steps required by claim 18.
 	In regard to the requirement of the claim that bag bundles are conveyed, it should be noted that Hunter discusses using the apparatus to convey products 32 in the form of pars wrapped in polymer film wrappings to form individually wrapped bags (see column 1, lines 35-50). The polymer film wrappings would form bags within a broad definition of the term as required by the claim. Furthermore, even assuming for the sake of argument that the above noted discussion would not suggest to one of ordinary skill in the art that the film wrapping on the pads of the forming the products 32 define bags, it should be noted that such a film wrapping would have a structure very similar to a bag, with flexible walls encompassing a product. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the apparatus of Hunter to convey bags given the similar structure of the individually wrapped products to a bag containing such a product.

Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651